Citation Nr: 0518400	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-03 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of 
postoperative anterior cervical spine fusion at C5-6, to 
include as secondary to service connected chronic muscle 
strain of Muscle Group XX.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
February 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2002 by the Des Moines, 
Iowa, regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

Postoperative anterior cervical spine fusion at C5-6 is 
etiologically related to service connected chronic muscle 
strain of Muscle Group XX.


CONCLUSION OF LAW

Service connection for anterior cervical spine fusion at C5-6 
as secondary to service connected chronic muscle strain of 
Muscle Group XX is warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefits sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

III. Factual Background and Analysis

A rating decision in March 1985 granted entitlement to 
service connection for chronic paraspinal muscle pain, Muscle 
Group XX.  A rating decision in August 1995 characterized the 
service connected disability as chronic muscle strain, Muscle 
Group XX.  Although a rating decision in June 2004 again re-
characterized the service connected disability as spondylosis 
of the lumbar spine with chronic muscle strain, the Board 
finds that service connection is still in effect for chronic 
muscle strain, Muscle Group XX.  The functions of Muscle 
Group XX are postural support of the body and extension and 
lateral movements of the spine.  These spinal muscles include 
the sacrospinalis (erector spinae and its prolongations in 
the thoracic and cervical regions).  See 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (2004).  Therefore, it must be kept in 
mind that the veteran is service connected for disability of 
cervical spine muscles.

At a VA emergency room in February 1986, a physician found 
that the veteran had pain on palpation of the paraspinous 
muscles from the cervical region to the lumbar region.  

At a VA examination in March 1986, the diagnosis was 
paraspinal muscle pain, chronic, Muscle Group XX, extending 
up to the thoracic and cervical areas.

VA X-rays of the veteran's cervical spine in May 1994 showed 
narrowing of the C5-6 disc space.

At a VA spine examination in May 1995, the diagnoses were 
chronic cervical and lumbar strain and possible stenosis.  It 
was noted that a CT scan showed C5-6 degenerative changes 
with a possibility of nerve entrapment at that level.

A VA MRI in May 1995 resulted in an impression of moderate 
spinal stenosis at C5-6 with minimal deformity of the spinal 
cord, likely caused by a posterior osteophyte.

The veteran was seen at a VA outpatient clinic in May 1995.  
The assessment was chronic neck and lower back pain.

Subsequent to the 1995 diagnostic studies, the veteran 
underwent an anterior cervical spine fusion at C5-6 at a 
private hospital.

VA X-rays of the cervical spine in October 2000 showed a 
small bone-graft type density at the level of the fusion at 
the C5-6 disc space level with complete obliteration of the 
joint space.  

At a VA spine examination in October 2000, the pertinent 
diagnosis was postoperative status, disc repair of the 
cervical region with some improvement but with residual pain 
and stiffness and intermittent left arm pain and numbness.

In October 2000, D. R. K., MD, a private neurosurgeon, 
reported as follows:

After reviewing [the veteran's] history, as well as 
considering follow up information, and based on my 
evaluation, I feel that [his] cervical and lumbar disc 
disorders are at least as likely as not related to the 
initial injury he suffered in 1982 when jumping out of 
the helicopter.  That has been identified by the 
Veteran's Administration and rated as chronic strain 
muscle group (XX).

At a VA spine examination in December 2002, the examiner 
asked the veteran if he had an injury to his neck in service, 
and the veteran replied that the only thing he could think of 
was jumping out of a helicopter injuring his low back which 
caused radiation to the upper back area.  The veteran 
reported that approximately ten years earlier he was seen at 
the VA Medical Center for evaluation of his cervical spine 
and that, due to his symptoms and MRI findings, surgery was 
recommended but he declined to have cervical spine surgery at 
that time.  The veteran stated that after his cervical spine 
symptoms progressed he underwent a C5-6 anterior cervical 
fusion performed by Dr. K., a private neurosurgeon.  The 
veteran complained of neck pain pretty much all the time.  He 
stated that he had an electrical type sensation and a tremor 
or jerking type movement in his arms and hands.  The examiner 
performed a clinical examination on which flexion of the neck 
was to only 25 degrees when the veteran had a complaint of 
pain.  It was noted that a recent MRI showed mild disc 
bulging at the C4-5 and C5-6 levels, which was possibly 
causing some right-sided nerve root impingement at those 
levels.  The diagnoses were history of degenerative disc 
disease at the C5-6 level with prior anterior cervical fusion 
and chronic subjective neck and bilateral arm pain, left 
greater than right.  The examiner stated that he had reviewed 
the veteran's claims file and noted that there  was no 
documentation of medical treatment of the veteran following 
an incident of jumping out of a helicopter.  The examiner 
stated that he had been asked to opine on the question of 
whether the veteran's neck disability was related to disease 
or injury which occurred in service.  He stated that, "There 
is no evidence for this type of complaint, and I would 
therefore have to conclude that it is less likely as not that 
this is related to a specific event or cumulative events 
while in the service."

With regard to the two opinions by the private neurosurgeon 
Dr. K. and by the VA examiner, the Board first notes that the 
VA examiner addressed the question of whether the veteran's 
current cervical spine disability is related to a claimed 
jump by the veteran from a helicopter in service.  However, 
as noted above, service connection is in effect for chronic 
muscle strain of Muscle Group XX, which includes muscles in 
the cervical spine region, and the issue before the Board is 
whether residuals of cervical spine surgery are related to 
the service connected chronic muscle strain of Muscle group 
XX.  The VA examiner in December 2002 did not offer an 
opinion on this question before the Board.  Dr. K. did offer 
an opinion on the question before the Board and he stated 
that the veteran's cervical disc disorder is at least as 
likely as not related to chronic strain of Muscle Group XX.  
In this regard, it is immaterial whether the etiology of 
chronic strain of Muscle Group XX was jumping out of a 
helicopter in service or some other event, injury, or 
disease.  Dr. K.'s opinion that the veteran's residuals of 
postoperative anterior cervical spine fusion at C5-6 are 
secondary to service connected chronic muscle strain of 
Muscle Group XX  is not controverted by any other competent 
medical evidence.  Therefore, the Board must conclude that 
the preponderance of the credible evidence of record is in 
favor of the veteran's claim and that his appeal should be 
granted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2004).      




ORDER

The grant of service connection for chronic muscle strain of 
Muscle Group XX is expanded to include residuals of 
postoperative anterior cervical fusion at C5-6.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


